Citation Nr: 0638983	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  00-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a cervical spine disorder allegedly resulting from 
a VA hospitalization in December 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in October 1999.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  In addition, the record reflects that he indicated 
on his December 1999 VA Form 9 (Appeal to the Board) that he 
wanted a Board hearing in conjunction with his appeal, and 
that such a hearing was scheduled for January 2003.  However, 
the veteran withdrew this hearing request by an October 2002 
statement.  See 38 C.F.R. § 20.70(e).

This case was previously before the Board in June 2003 and 
January 2005, at which time it was remanded for additional 
evidentiary development.  In pertinent part, the remands 
directed that the veteran be provided with appropriate 
notification, that additional records be requested, and that 
a competent medical opinion be obtained which addressed the 
merits of this case.  As a preliminary matter, the Board 
finds that the prior remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 1 
Vet. App. 268 (1998).

Service connection was previously denied for compensation 
under 38 U.S.C.A. § 1151 for the veteran's cervical spine 
disorder by an August 1996 rating decision.  Although the 
veteran submitted a timely Notice of Disagreement (NOD) to 
that decision, he did not perfect the appeal with the filing 
of a timely Substantive Appeal after a Statement of the Case 
(SOC) was promulgated in October 1996.  Consequently, that 
decision is final, and can only be reopened with the receipt 
of new and material evidence.

The Board notes that in the February 1999 rating decision, 
the RO noted the prior denial, and referred to the current 
case as a "reopened" claim.  As such, it appears the RO 
made an implicit determination that new and material evidence 
had been received to reopen the previously denied claim.  
Moreover, when the Board remanded this case in June 2003 and 
January 2005 it did not indicate that new and material 
evidence was required, and referred to the merits of the 
underlying claim.  Nevertheless, the law mandates that the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principe, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  Accordingly, the 
Board will address this matter in the adjudication that 
follows.


FINDINGS OF FACT

1.  All reasonable development and notification necessary in 
the instant case has been completed.

2.  Service connection was previously denied for compensation 
under 38 U.S.C.A. § 1151 for the veteran's cervical spine 
disorder by an August 1996 rating decision.  Although the 
veteran submitted a timely NOD to that decision, he did not 
perfect the appeal with the filing of a timely Substantive 
Appeal after an SOC was promulgated in October 1996.  

3.  The additional evidence received since the last prior 
denial bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran underwent coronary artery bypass graft 
surgery during his December 1994 VA hospitalization.

5.  The competent medical evidence reflects the veteran had a 
cervical spine disorder prior to his December 1994 VA 
hospitalization.

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran developed additional 
disability of the cervical spine as a result of the December 
1994 VA hospitalization.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted to reopen 
the claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a cervical spine disability, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a cervical spine disorder allegedly resulting from the 
veteran's December 1994 VA hospitalization are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, because the VCAA 
was enacted in November 2000, after the initial adjudication 
of this claim by the RO in February 1999, it was impossible 
to provide notice of the VCAA before the initial adjudication 
in this case.  VA's General Counsel has held that the failure 
to do so under such circumstances does not constitute error.  
See VAOGCPREC 7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006)  Here, for the reasons 
detailed below, the Board finds that the veteran was provided 
with requisite VCAA notification by letters dated in March 
2003, July 2003, and July 2004.  Taken together, these 
letters informed the veteran of the evidence necessary to 
substantiate this claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (the Veterans Claims Court shall "take due account 
of the rule of prejudicial error"); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, the veteran was sent correspondence in April 1998 
which noted the prior denial, and informed him that new and 
material evidence was required, that is evidence, of a 
factual basis, not previously considered, which showed that a 
cervical spine disability was incurred secondary to the heart 
surgery.  In short, by this correspondence, the veteran was 
informed of the evidence necessary to reopen his previously 
denied claim.  Moreover, for the reasons stated below, the 
Board concludes that new and material evidence has been 
received to reopen the previously denied claim.  
Consequently, there is no prejudice to the veteran regarding 
any notice deficiency pursuant to the Court's holding in 
Kent.

Similarly, the Board notes that it is cognizant of the 
holding of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), in which the Court held, in part, that the notice 
provided to a claimant should include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, no such notification appears to have been 
provided to the veteran.  However, for the reasons stated 
below, the Board concludes that the veteran's claim must be 
denied.  Accordingly, any deficiency with respect to notice 
on potential disability rating(s) and/or effective date(s) 
has been rendered moot.

In addition, the Board finds that the duty to assist has been 
satisfied in this case.  The Board notes that the veteran and 
his representative have had the opportunity to present 
evidence and argument in support of his claim, to include at 
the October 1999 RO hearing.  As noted in the Introduction, 
he withdrew his request for a Board hearing.  Further, 
pertinent medical records were obtained in conjunction with 
this case, to include the records regarding the December 1994 
VA hospitalization and records from the Social Security 
Administration (SSA).  Nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded a 
VA medical examination in March 2003, and an additional VA 
medical opinion was obtained in April 2005.  Consequently, 
for these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
38 U.S.C.A. § 1151 claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed in the 
preceding paragraph, the RO accorded the veteran an 
examination in relation to this claim, and the Board is 
satisfied that the duty to assist has been satisfied.  
Further, for the reasons stated below, the Board concurs with 
the RO's determination that new and material evidence has 
been received, but that the underlying claim for compensation 
under 38 U.S.C.A. § 1151 must be denied.  Inasmuch as the RO 
has already addressed the merits of this claim, the veteran 
is not prejudiced by the Board also addressing the merits of 
this case.  See Bernard, supra.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  The provisions of 38 U.S.C.A. § 1151 and its 
implementing regulations have undergone several changes in 
the past decade, most recently effective October 1, 1997.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996).  
The purpose of the last amendment was, in effect, to set 
aside the decision of the United States Supreme Court in 
Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed. 2d 
462 (1994) (1994), in which the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was- (A) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or (B) an event not reasonably 
foreseeable.

In this case, the veteran has contended that his claim should 
be adjudicated based upon the criteria mandated by the 
decision in Brown v. Gardner, supra.  However, while his 
initial claim was filed in June 1995, it was denied by the 
August 1996 rating decision.  His application to reopen, 
which is the basis for the current claim, was filed in March 
1998.  Accordingly, the post-October 1, 1997, version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
(all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
addition, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds). 

For claims filed prior to August 29, 2001, (which is the case 
here) the provisions of 38 C.F.R. § 3.156(a) (2001), provide 
that "new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Under this standard, evidence may be considered new and 
material if it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).


Analysis.  As detailed above, service connection was 
previously denied for compensation under 38 U.S.C.A. § 1151 
for the veteran's cervical spine disorder by an August 1996 
rating decision.  The veteran submitted a timely NOD to that 
decision, and an SOC was promulgated in October 1996.  
Although a statement was submitted by his then accredited 
representative in June 1997, it did not refer to the 1151 
claim.  Rather, it referred to an appeal of the veteran's 
claim of whether new and material evidence had been received 
to reopen a claim of service connection for hemorrhoids - 
which was ultimately granted by a March 1998 rating decision.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Nothing was otherwise received in the time period mandated by 
law which could constitute a valid Substantive Appeal.  See 
38 C.F.R. §§ 20.202, 20.302.  Therefore, the decision became 
final.

The August 1996 rating decision reflects, in pertinent part, 
that the claim was denied because it was found that the 
evidence showed the heart surgery had not affected the neck 
area.  

In this case, the evidence received since the last prior 
denial includes competent medical opinions which suggest that 
the veteran did develop an additional disability of the 
cervical spine/neck due to the December 1994 heart surgery.  
This includes a statement from a private chiropractor dated 
in June 1995, a September 2003 statement from G. D. L., M.D. 
(hereinafter, "Dr. L"), and a June 2004 statement from E. 
J. P., M.D. (hereinafter, "Dr. P").  As such, this 
additional evidence goes to the reason for the last prior 
denial.  Moreover, the evidence received to reopen a claim is 
presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  In view of the foregoing, the Board finds that 
the evidence received since the last prior denial bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a) (2001), and the claim is reopened.  To this extent 
only, the benefit sought on appeal is allowed.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a cervical spine disorder.  In the 
adjudication that follows, the requirement that the evidence 
received to reopen the claim is presumed to be true without 
regard to the other evidence of record no longer applies.

As mentioned above, the record confirms that the veteran was 
hospitalized at a VA medical facility in December 1994, 
during which he underwent a coronary artery bypass.  He has 
contended, in essence, that the way in which his body was 
positioned during this surgery caused him to develop 
additional disability of the cervical spine.  

Initially, the Board observes that there is competent medical 
evidence that the veteran had a cervical spine disorder prior 
to the December 1994 VA hospitalization.  For example, 
medical records dated in September 1993, more than a year 
prior to the surgery, noted that he had had some compression 
fractures of his cervical spine and had had a considerable 
amount of difficulty with arthritic-type complaints of his 
neck and back.  The June 1995 private chiropractor's 
statement also indicates that the veteran was treated for 
neck problems prior to the December 1994 heart surgery.  
Further, a July 1996 VA neurologic examination report, as 
well as the March 2003 VA examination and the April 2005 VA 
medical opinion all concluded, in essence, that the findings 
of a May 1995 MRI on the cervical spine were of such severity 
and/or nature that the disability must have developed prior 
to the December 1994 surgery.  A similar opinion was 
expressed by Dr. P in her June 2004 statement.

The Board acknowledges that there is competent medical 
evidence which suggests that the veteran's cervical spine 
disorder may have been aggravated by the December 1994 heart 
surgery.  For example, the June 1995 private chiropractor's 
statement related that the veteran's complaints worsened 
after the December 1994 heart surgery, and that this was 
easily explained by the traumatic procedure separating the 
rib cage to gain necessary access to the heart.  The 
chiropractor stated that this type of procedure alters 
biomechanics of adjacent structures, and that symptoms may 
never completely go away.  Further, in her June 2004 
statement, Dr. P noted that she recalled telling the veteran 
that it was not uncommon to develop back, chest, and arm pain 
after surgery due to position on the operating table.  
However, Dr. P related that she made that comment prior to 
the MRI, and that she did not believe the veteran's cervical 
spine injury was due to his cardiac surgery.  Nevertheless, 
Dr. P stated that it was possible that due to position on the 
operating table, a pre-existing medical condition was 
exacerbated.

The Board also notes that other evidence is of record which 
tends to support the veteran's claim.  For example, a July 
1996 VA orthopedic examination stated, in pertinent part, 
that it was possible that the veteran's neck pain could have 
developed from a traumatic intubation for his open heart 
surgery, but that the pain was most likely due to 
degenerative changes in his spine.  Further, in his September 
2003 statement, Dr. L noted that the veteran had bypass 
surgery in December 1994, and claimed that he sustained a 
cervical disc rupture at that time.  Although Dr. L noted 
that this could not be proven, he stated that it "mostly 
occurred at the time of the surgery."

In view of the foregoing, the Board must find that there is 
competent medical evidence which suggests that the veteran's 
December 1994 heart surgery may have aggravated his existing 
cervical spine disorder.  However, it should be noted that 
none of the individuals who promulgated the opinions in 
support of the veteran's claim indicated that they had 
reviewed the VA claims folder in conjunction with their 
opinions.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  Further, the wording of these 
opinions appears speculative at best.  For example, Dr. L 
noted that the cervical disc rupture at the time of the 
December 1994 surgery could not be proven.  Moreover, both 
the July 1996 VA examiner and Dr. P stated that such a causal 
relationship was only "possible."

As noted above, VA regulations define "reasonable doubt" as 
a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (Emphasis added); see also Sawyer v. 
Derwinski, 1 Vet. App. 130, 135 (1991) (The Court pointed out 
that the definition of "possible" in Black's Law Dictionary 
denotes improbability, without excluding the idea of 
feasibility, thereby differentiating the term from 
probability.).  The Board further notes that the Court has 
found that purely speculative medical opinions do not provide 
the degree of certainty required for medical nexus evidence.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim"); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).

In contrast, both the March 2003 VA medical examination and 
the April 2005 VA medical opinion were based upon review of 
the veteran's claims folder.  The March 2003 VA examiner 
opined that "it is at least as likely as not that the 
cervical spine disorder . . . is not related or was not 
caused by the open-heart surgery."  The Board acknowledges 
that it determined in the January 2005 remand that, given the 
way this statement was phrased, it could exclude the 
possibility of an etiological relationship, which was the 
reason for that remand.  However, the April 2005 medical 
opinion, which was promulgated in accord with the remand 
directives, contained no such speculative language.  
Following review of the claims folder, the April 2005 VA 
clinician concluded that it was unlikely that the coronary 
bypass graft surgery in December 1994 caused the veteran's 
cervical spine condition.  The VA clinician also felt that it 
was unlikely that the 1994 heart surgery permanently 
aggravated the veteran's spine condition.  

As the April 2005 VA medical opinion was based upon a 
complete review of the veteran's claims folder, which 
included the records of the December 1994 VA hospitalization 
and all opinions expressed in conjunction with this case, the 
Board concludes that it is entitled to the most weight in the 
instant case.  Therefore, the Board must conclude that the 
preponderance of the competent medical evidence is against a 
finding that the veteran developed additional disability of 
the cervical spine as a result of the December 1994 VA 
hospitalization.  Accordingly, the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for a cervical spine 
disorder allegedly resulting from his December 1994 VA 
hospitalization must be denied.

The Board also notes that even if it were to accept the 
findings of supporting medical opinions as establishing that 
the cervical spine disorder was permanently aggravated by the 
December 1994 surgery, the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 would still be denied.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
Nothing in these statements establishes that the veteran's 
additional cervical spine disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or other instance of fault on the part of VA.  
There is no other competent medical evidence of record which 
otherwise supports a finding.  Further, the phrasing of both 
the June 1995 private chiropractor's statement and the June 
2004 statement from Dr. P suggests that the veteran's 
additional cervical spine disability was a reasonably 
foreseeable result of surgery.  As detailed above, the 
chiropractor said the additional problems were easily 
explainable by the nature of the surgery, and Dr. P reported 
that she had informed the veteran that it was not uncommon to 
develop back, chest, and arm pain after surgery due to 
position on the operating table.  

For the reasons stated above, the Board concludes that the 
criteria for compensation under 38 U.S.C.A. § 1151 are not 
met, and that the claim must be denied on that basis.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a cervical spine disability, the claim is reopened.  To 
this extent only, the benefit sought on appeal is allowed.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cervical spine disorder allegedly resulting from  VA 
hospitalization in December 1994 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


